Citation Nr: 1747541	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  13-01 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from May 1976 to May 1979.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, but was most recently certified to the Board by the RO in Waco, Texas.  In the November 2011 rating decision, the Houston RO denied service connection for a back injury.  

This appeal was previously remanded by the Board in December 2016 for further development.  It has been returned to the Board for further review.  


FINDING OF FACT

A low back disability initially manifested many years after separation from service and is not shown to be etiologically related to service.  


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by service and may not be presumed to have been incurred in or as a result of service.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his attorney have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The presumption of service connection applies to anyone who served on active duty for 90 days of active, continuous service.  38 C.F.R. § 3.307(a)(1) (2015); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  Post-service development of arthritis to a degree of 10 percent within one year from the date of separation from such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As discussed below, the Veteran's low back disability did not have its onset until decades after the end of his active duty service.  Therefore presumptive service connection is not warranted. 

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the Veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise.  It is only when the weight of the evidence is against the claim that the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

The Veteran has a current diagnosis of degenerative disc disease of the lumbar spine.  He contends that this disability is due to his active duty service.

The Veteran's service treatment records note multiple back injuries.  A June 1976 service treatment record notes a mild back muscle strain.  

August 1977 service treatment records note a thoracic strain with spasm, for which the Veteran was placed on a limited duty profile for two and a half weeks.  At the time of the injury, the Veteran reported back pain throughout his active duty service.  After one week, the Veteran's symptoms were improving.  After two weeks, he stopped returning for treatment and was discharged from physical therapy.  

A May 1978 service treatment record notes a two week history of upper back pain.  In June 1978, the Veteran reported decreased pain and was discharged from treatment.  

At other times during his active duty service, the Veteran frequently sought treatment for conditions including an ingrown toenail, multiple upper respiratory infections, a blister, an earache, a pulled groin muscle, a fractured finger, athlete's feet, a rash, prostatitis, and an impacted tooth.

During the Veteran's March 1979 separation examination, the Veteran denied recurrent back pain, but noted broken bones (specifically, a fractured right foot in childhood), glasses, a skin rash, a tonsillectomy, adverse reactions to medicine, and his father's diabetes.  The examiner found his spine to be normal.  

In April 2011, the Veteran went to a VA medical facility to establish care.  He reported constant, chronic back pain since an in-service injury in which he fell on top of a radar unit.  An x-ray of the Veteran's lumbar spine showed, other than scattered tiny osteophytes and very subtle narrowing of the L4-L5 interspace, a normal-appearing spine.  

The Veteran was afforded a VA examination in May 2011.  The Veteran reported that, in 1977, he fell 10-15 feet onto his back from the back of a radar unit while tangled in camouflage mesh.  The Veteran reported constant moderate pain, stiffness, and weakness in his lower back.  The examiner diagnosed degenerative joint disease and degenerative disc disease of the lumbar spine but did not opine as to its etiology.  

The Veteran was afforded an addendum opinion by a different VA examiner in September 2011.  The examiner noted the August 1977 and May 1978 back injuries, but did not note the June 1976 injury.  The examiner opined that the Veteran's low back disability was less likely than not incurred in or caused by active duty service.  The examiner's rationale was that the in-service injuries were solely muscular and limited to the thoracic spine, whereas the current low back disability is located in the lumbar spine and involves neurological symptoms.  The examiner also noted that there was no record of treatment for a lumbar spine disability until April 2011, decades after the Veteran's separation from active duty service.  

In his December 2011 Notice of Disagreement (NOD), the Veteran reported that his in-service injuries "were not muscular but related to the back injury."

In a May 2012 statement, the Veteran's brother reported that the Veteran told him of his fall from an ice-covered radar unit and other injuries.  The Veteran's brother also reported that the Veteran told him that he sometimes sought treatment for his injuries in service but, at other times, treatment providers would not help him because he was in the Army but at an Air Force base.  The Veteran's brother reported observing the Veteran's low back symptoms after his return from active duty service.  

The Veteran and other lay people are competent to report on matters observed or within their personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in this case they are not competent to provide an etiology opinion for the Veteran's low back disability or to diagnose the particular type of back injuries the Veteran incurred in service.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Veteran in this case is not shown to possess any pertinent medical training or expertise that would make him competent to render an opinion on the etiology of any current low back disability, to express an opinion about when his symptoms first warranted any medical diagnosis, or to determine whether his in-service injuries were muscular in nature.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Thus, the Veteran's opinion that his current low back disability is etiologically related to active duty service, his opinion that his in-service back injuries were not muscular in nature, and his brother's opinion that he had a low back disorder soon after his separation from active duty service, are not competent evidence and they cannot be assigned any probative weight.  Rather, the medical findings and opinions of trained medical professionals warrant greater probative weight than the Veteran's and his brother's lay contentions in this case.  

In addition, the Board has the discretion to make credibility determinations and otherwise weigh the evidence being submitted, including the Veteran's lay statements and those of other lay people.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); Barr v. Nicholson, 21 Vet. App. 303 (2007).  As the Veteran does not allege that his injury had its onset during or was aggravated by combat, the Board need not take his lay statements alone as sufficient proof of an in-service injury.  38 U.S.C.A. § 1154(b) (West 2014).  The Board may take the lack of contemporaneous medical records into account when weighing a veteran's lay evidence.  See Buchanan, 451 F.3d at 1336.  The passage of many years between service discharge and medical documentation of a claimed disability is also evidence against a claim of service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board notes the Veteran's report (as described in his brother's statement) that some of his in-service injuries, including low back injuries, might have gone undocumented and untreated.  The Board also notes, as stated above, that the Veteran's service treatment records include reports of and treatment for an array of conditions, some of them minor, throughout the Veteran's active duty service.  It is not credible that treatment providers who documented and treated such conditions as upper respiratory infections, a blister, and a rash would have turned the Veteran away after a 10-to-15-foot fall sufficient to cause lifelong injury.  It is also not credible that the Veteran, at the time of his March 1979 separation examination, despite taking the time to report glasses, a skin rash, a tonsillectomy, a childhood fracture, adverse reactions to medicine, and his father's diabetes, would have denied back pain if he were currently experiencing back pain.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the Veteran). 

Additionally, as his spine was found specifically to be normal and no back symptoms were reported, there is evidence of a break in continuity of symptoms and therefore a grant of service connection under 38 C.F.R. § 3.303(b) is not warranted.  

No treatment provider or examiner has found an etiological relationship between the Veteran's low back disorder and his active duty service and the September 2011 VA examiner's rationale against a finding of service connection is convincing.  The Board notes that the September 2011 VA examiner's opinion does not mention the June 1976 injury.  However, as that injury was a muscular strain, the same as the two injuries the VA examiner did consider, given the examiner's opinion that muscular injuries are not related to lumbar disabilities with neurological symptoms, the Board does not find any reasonable likelihood that considering this additional injury would have altered the examiner's opinion.  

Furthermore, the Board has also considered whether service connection for a low back disability is warranted on a presumptive basis as a chronic disease.  In this case, there is no evidence that he was diagnosed with or was otherwise shown to have arthritis during service or within one year after separation from service and, as stated above, the Board has found that the Veteran's reports of a lumbar spine injury in service and continuous low back pain thereafter are not credible.  Therefore, this presumption is inapplicable in the current case.  

Because the preponderance of the evidence is thus against finding that the Veteran's low back disability is etiologically related to his active duty service, or that it had its onset within one year thereafter, entitlement to service connection for a low back disability is denied.


ORDER

Entitlement to service connection for a low back disability is denied.  



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


